Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:  “EHPLMN” and ‘MNO PLMN” should be spelled out to define the meaning of the words.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/168700 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Application # 17/239,414
Application # 17/168700
1. A method of operating a User Equipment (UE), comprising: camping the UE on an EHPLMN associated with a current entry in an EHPLMN list of the UE determining whether the current entry is a geofenced entry; if the current entry is not a geofenced EHPLMN entry, scanning at least for an EHPLMN associated with a geofenced EHPLMN entry on the EHPLMN list; if the current entry is a geofenced EHPLMN entry, determining whether the current entry has the highest priority of all geofenced EHPLMN entries on the EHPLMN list; if the current entry has the highest priority of all geofenced entries on the EHPLMN list, discontinuing scanning for EHPLMN; and if the current entry is a geofenced entry that does not have the highest priority of all geofenced entries on the EHPLMN list, scanning for an EHPLMN associated with a geofenced entry on the EHPLMN list having a higher priority than the current entry.
1. A method of operating a User Equipment (UE), comprising: camping the UE on an EHPLMN associated with a current entry in an EHPLMN list of the UE; determining whether the current entry is a geofenced entry; if the current entry is not a geofenced EHPLMN entry, scanning at least for an EHPLMN associated with a geofenced EHPLMN entry on the EHPLMN list; if the current entry is a geofenced EHPLMN entry, determining whether the current entry has the highest priority of all geofenced EHPLMN entries on the EHPLMN list; if the current entry has the highest priority of all geofenced entries on the EHPLMN list, discontinuing scanning for EHPLMN; and if the current entry is a geofenced entry that does not have the highest priority of all geofenced entries on the EHPLMN list, scanning for an EHPLMN associated with a geofenced entry on the EHPLMN list having a higher priority than the current entry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643